ROY L. RICHTER, Judge.
I reluctantly concur in the result reached, as we are constrained by the analysis in Scruggs v. Scruggs, 161 S.W.3d 383 (Mo. App W.D.2005), which holds that child custody and child support are subject to the same temporal limits. If Scruggs is followed, the dissolution decree will govern custody and support for the life of S.M. Section 452.340 RSMo3 states:
3. Unless the circumstances of the child manifestly dictate otherwise and the court specifically so provides, the obligation of a parent to make child support payments shall terminate when the child:
(1) Dies;
(2) Marries;
(3) Enters active duty in the military;
(4) Becomes self-supporting, provided that the custodial parent has relinquished the child from parental control by express or implied consent;
(5) Reaches age eighteen, unless the provisions of subsection 4 or 5 of this section apply; or
(6) Reaches age twenty-one, unless the provisions of the child support order specifically extend the parental support order past the child’s twenty-first birthday for reasons provided by subsection 4 of this section.
4. If the child is physically or mentally incapacitated from supporting himself and insolvent and unmarried, the court may extend the parental support obligation past the child’s eighteenth birthday.
(emphasis added).
While the principal opinion focuses on Section 452.340.5, I believe that Section 452.340.4 (above) is the operative portion of the statute. The parties agree that S.M. is physically or mentally incapacitated from supporting himself, and will remain insolvent and unmarried. The parties agree that S.M. needs a guardian, as both filed petitions to be appointed S.M.’s guardian. The rationale of Scruggs leads to the inescapable conclusion that if the dissolution court extends the parental support obligation (which would also extend the custody order), there will never be the need for a guardianship proceeding, as the custody provisions of the dissolution judgment will control custody as well as parental support obligations for as long as the support obligation is extended. Inasmuch as the Scruggs opinion holds that support and custody go hand-in-hand, it is clear that under the facts of this case, S.M. will never be emancipated, and the issues of support (and therefore, custody) will forever be governed by the terms of the parties’ dissolution decree. Unanswered is whether medical professionals are willing to accept a dissolution decree rather than a guardianship order to authorize care for someone over the age of 18 who is unable to provide knowing consent for treatment. Resolution of the question of whether child custody and child support are “co-extensive” and the determination of when a disabled or incapacitated person is no longer a “child” and therefore subject to the guardianship provisions of the probate code is one that must be answered by the Legislature.

. All statutory references are to RSMo 2000 as supplemented.